In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Town of Washington Zoning Board of Appeals dated January 20, 1998, denying the petitioners’ application to revoke a certificate of occupancy issued to the respondent M. Heidi Otto, the petitioners appeal from a judgment of the Supreme Court, Dutchess County (Beisner, J.), dated January 13, 1999, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
Judicial review of a zoning board determination is limited, and the determination must be upheld if it has a rational basis and is supported by substantial evidence (see, Matter of Fuhst v Foley, 45 NY2d 441, 444; Matter of Cowan v Kern, 41 NY2d 591, 598, 599; Matter of Clarkson Realty Holding Corp. v Scheyer, 172. AD2d 521, 522; Matter of Perger v Zoning Bd. of Appeals, 146 AD2d 698). In this case, substantial evidence was presented at the hearing to establish that in 1991, the respondent Town of Washington Zoning Board of Appeals properly granted frontage and width-area variances to the respondent M. Heidi Otto. Thus, the building was properly constructed and the certificate of occupancy was correctly issued.
The petitioners’ remaining contentions are without merit. Ritter, J. P., H. Miller, Feuerstein and Smith, JJ., concur.